I dissent. The majority opinion holds that a judge who is the owner of stock in a corporation which in turn owns practically all of the stock of a second corporation, which second corporation is a party defendant to the action, is not disqualified from acting at the trial of said action.
Section 170 of the Code of Civil Procedure provides that no judge shall act as such in any action in which he is interested as a holder of any capital stock of a corporation. To hold that a judge must hold stock in the corporation, which is actually a party to the action, before he comes within the terms of this section, is giving to the section a narrow and technical interpretation. A judge may, as in the present action, have just as disqualifying an interest in an action by holding stock in the holding company as if he were a stockholder in the subsidiary corporation, practically all of whose stock is held by the holding company. It is the interest of the judge in the litigation before him that disqualifies him, and the code section makes no distinction as to whether this interest is due to ownership of stock directly in the corporation, which is a party to the action, or indirectly in a holding company, the owner of the stock of the first named corporation.
"These provisions of the code taken in connection with the authorities cited, indicate that section 170 is to have no technical or narrow construction, but is to be broadly applied to all litigation where a judge is called upon to adjudicate property rights." (Howell v. Budd, 91 Cal. 342
[27 P. 747].)
The majority opinion is directly opposed to the liberal and reasonable construction given to section 170 of the Code of Civil Procedure by the following decisions of this court:Lindsay-Strathmore Irr. Dist. v. Superior Court, 182 Cal. 315
[187 P. 1056]; Hall v. Superior Court, 198 Cal. 373
[245 P. 814]; City of Vallejo v. Superior Court, 199 Cal. 408
[249 P. 1084]. None of the authorities cited in the majority opinion bear directly upon the question involved, nor do they sustain the holding of the majority opinion.
Rehearing denied.
Shenk, J., and Curtis, J., dissented. *Page 722